I dissent.
The present action is an aftermath of the action of Vannucci
v. Pedrini, 217 Cal. 138 [17 P.2d 706]. That action involved the right to some 71 shares of stock of the Roma Macaroni Factory, a corporation organized and doing business in San Francisco. Plaintiffs in that action claimed that under an agreement entered into by all the stockholders of said company they had the prior right over the defendants to purchase said 71 shares of stock. The trial court sustained a general demurrer to plaintiffs' complaint in that action. The plaintiffs appealed, and we reversed the case, and held that said complaint stated a good cause of action. On the going down of the remittitur in that case, the superior court issued an injunction against the defendants restraining them from voting said 71 shares of stock until the final determination of that case. Pending this injunction, the annual meeting of the Roma Macaroni Factory was held. The 71 shares of stock were not voted at this meeting for the election of directors. The defendants in said former action withdrew from the meeting, leaving the plaintiff stockholders as the sole stockholders present at said meeting. The plaintiff stockholders, exclusive of the 71 shares, owned 194 shares of said stock and a majority of the shares entitled to vote at said meeting. They proceeded with the election of a board of directors, which board thereafter organized and made demand upon the defendants in this action, who were the former president and secretary of the company, for the possession of the office, the factory, and the books and records of the company. The defendants refused said demand, and this proceeding was brought to compel them to deliver to the plaintiffs said property. *Page 439 
This proceeding is precisely like that involved in the case ofConsumers Salt Co. v. Riggins, 208 Cal. 537 [282 P. 954], which was instituted originally in the District Court of Appeals and transferred to this court. Upon a hearing here, we held that the plaintiffs in said action were entitled to a writ ofmandamus, directed to the defendant therein, the former secretary of the Consumers Salt Company, requiring him to turn over to the plaintiffs the office and the property then in his possession. The object of the two proceedings are precisely alike in principle, and I see no reason why we should grant relief in one and deny it in the other.
Rehearing denied.
Curtis, J., dissented.